[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 135 
The petition, upon which a writ of habeas corpus was issued in this case by a Justice of this Court, alleged that the information under which petitioner was tried and convicted in the Criminal Court of Record of Palm Beach County at the July term, 1932, of said court, charges no offense known to the laws of the State of Florida; that the instrument of writing set forth therein and alleged to have been forged is not a "writing obligatory" under Section 7324 C. G. L., and that such writing is not such as is the subject of forgery under the criminal laws of this State. The certified copy of the information upon which petitioner was convicted, attached to the petition, omitting the formal caption and introductory portions, charges that the petitioner on March 11, 1932, in Palm Beach County, Florida, "did feloniously, unlawfully and falsely make, forge and counterfeit a certain writing on paper to-wit:
"3/11/32.
"3/6 Stipman's Arcade, 11/32.
"Buick Garage:
"Sir:
"We will take care of Dr. Samuel Johnson's bill tomorrow.
"Dr. is perfectly alright. Will send you a check anyhow tomorrow.
                                "SCHRODERS  DICKOFF, "By Eric Schroder.
"3/11/32."
with intent then and there to injure and defraud Eric Schroder and Joseph Dickoff, and other persons to the County Solicitor unknown," etc.
The respondent in his writ states that he holds the petitioner *Page 137 
in his custody under and by virtue of a commitment issued out of and under the seal of the Criminal Court of Record of Palm Beach County, Florida, and attaches to the writ a copy of the judgment of conviction, and sentence to imprisonment in the State Penitentiary for a period of three years.
In support of the contention that the information charges no offense known to the law of this state, Counsel for petitioner cite the case of State v. Russell, 51 Fla. 124, 40 So. 2d 625. One of the species of written instruments which are made the subject of forgery by the statute (now Sec. 7324 C. G. L.) is an order for money or other property. In the Russell case, the plaintiff in error, John Russell, alias "Humpie," was charged by the indictment with uttering and publishing as true and presenting for payment to one J. L. Crutchfield, with the intent to injure and defraud Jim Gaddy and J. L. Crutchfield, a certain forged and counterfeited writing for the payment of money which was in substance as follows: "Mr. Crutch, let Humpie have three dollars for me, Jim Gaddy." A motion to quash the indictment was made and overruled. The defendant excepted to this ruling, and sought review by writ of error. This court held that the trial court erred in denying the motion to quash and reversed the judgment of conviction. The substance of the opinion is very well summed up in the headnotes which read as follows:
1. "There are two kinds of orders for the payment of money or the delivery of goods which may be the subjects of forgery, viz: those which are such on their face, and those which may be shown to be such by averment and proof. If on the face of the writing there is all that belongs to an order, the law regards it as such, though in fact the drawer had no funds and the drawee was under no obligation to respond. The question whether or not particular *Page 138 
words bring a case within this branch of the definition may be nice and delicate. The tests are that looking simply at the writing there must appear on its face to be a drawer having a disposing power over the fund or goods, a person under obligation to obey, and one to whom delivery or payment is to be made sufficiently described to exclude uncertainties of meaning. If the latter is not mentioned by name in the writing, or is imperfectly described, these uncertainties may be made certain, by averment and proof.
2. "Where a party is charged with forging or uttering an alleged forged writing which is in these words, viz: 'Mr. Crutch, let Humpie have three dollars for me,' the indictment should by proper averments explain who was meant by 'Mr. Crutch,' as well as who was meant by 'Humpie,' and these explanations should be followed up by proof at the trial."
Counsel for petitioner also cite 2 Wharton's Criminal Law, 1247, Sec. 948, where it is said:
"Where an instrument is incomplete on its face, so that as it stands it cannot be the basis of any legal liability, then, to make it the technical subject of forgery the indictment must aver such facts as will invest the instrument with legal force. Thus, where an indictment charged that A did feloniously and fraudulently forge a certain writing as follows: 'Mr. Bostwick, charge A's account to us, B and C,' with intent to defraud B and C, it was held that the indictment was not valid without charging that A was indebted to Bostwick, as there could be no fraud unless a debt existed."
Counsel also cite to like effect, Rice Criminal evidence, Vol. 3, 772-773; also Johnson v. State, 47 Fla. 37, 36 So. 2d 166, and West v. State, 45 Fla. 118, 33 So. 2d 854; Barker v. State,78 Fla. 477, 83 So. 2d 287. In the last named case the order for the payment of money as set out in the indictment was held sufficient. None of these cases deal with a "writing *Page 139 
obligatory," such as the one here involved, in the nature of a promise or agreement to answer for the debt, default or miscarriage of another.
Counsel for petitioner contend that the written instrument in the case at bar is only addressed to "Buick Garage," and that this is not a definite designation of any natural person, association or corporation anywhere within the State of Florida; also that the instrument set forth in the information refers to Dr. Samuel Johnson, whereas the defendant is charged under the alias of Dr. Samuel H. Johnson, which variance is not explained by any allegation in the information. They further insist that the writing set forth in the information is of no binding force or efficacy for any purpose, and could impose no liability upon or injury to anyone, even had it been genuine, and hence could not be the subject of forgery. In this conection counsel cite case of State v. Humphreys, 29 Tenn. 443, where the instrument alleged to have been forged was as follows:
"Mr. J. G. Bostick:
"Will you please charge Mr. J. S. Humphreys' account to us, up to this date, February 7, 1848. (Signed)
"Twyman  Tannehill."
And the Tennessee Court held that the instrument
"Could not be of any benefit to defendant, or prejudice to the other parties, unless the defendants were indebted at the time to Bostick, and it could have no other effect, if genuine, but to discharge that indebtedness. This is an important and material ingredient in the description of the offence charged, and because there is no averment in the indictment of such indebtedness, we think it does not sufficiently charge the offence."
Perhaps the objections here raised to the sufficiency of the information might have been good as grounds for a motion to quash, but that does not mean that they are good *Page 140 
grounds for holding the information, and the judgment of conviction, based thereon, null and void in habeas corpus proceedings. "Where an indictment, information or complaint, though inartificially drawn, shows an evident attempt to state the essential facts which constitute the crime sought to be charged, a defect in the statement will not warrant the discharge of the defendant on habeas corpus. To hold otherwise would be not only to adapt the writ to the ordinary uses of a proceeding in error, but to warrant, by its means, intolerable interference with the ordinary and regular process of criminal prosecutions, and to substitute the writ for a demurrer or motion to quash, which the law will not permit. The inquiry in such case is not whether there is in the indictment such specific allegation of the details of the charge as would make it good on demurrer, but whether the indictment describes a class of offenses of which the court has jurisdiction, and alleges the defendant to be guilty. If, however, an indictment, information or complaint is void, a trial thereon is also void and the prisoner is entitled to be discharged on habeas corpus. Thus it has been held that when the facts charged or attempted to be charged do not constitute any public offense, the defendant will be discharged, as this goes to the jurisdiction of the court." 12 Rawle C. L., 1202-1203. See also 12 Rawle C. L., 1242, where it is said: "So also it is well settled that mere errors or irregularities in warrants, indictments, information, or complaints are not reviewable on habeas corpus, and that whether the offense is sufficiently alleged is not a proper subject matter for inquiry on the hearing of such writ. Such a question is necessarily one of law which must be decided by the court in which the case originates, and is therefore clearly within its jurisdiction. Neither will the sufficiency of an indictment, as a matter of technical pleading be inquired into on habeas corpus. But it has been held that the *Page 141 
court will examine an indictment for the purpose of determining whether it charges any offense known to law."
Our own decisions are much to the same effect. Thus in Ex Parte Prince, 27 Fla. 196, 9 So. 2d 659, this Court held that habeas corpus does not lie to correct mere irregularity of procedure, where there is jurisdiction; that it is not a remedy for relief against indictments charging criminal offenses defectively or inartificially; that where a statute punishes the larceny of "any money or any bank note," and the indictment charges the larceny of "divers bills, commonly known and denominated as National currency of the United States of America, of divers denominations," giving their denomination and value, the sufficiency of the indictment cannot be inquired into by habeas corpus. And in Jackson v. State, 71 Fla. 342,71 So. 2d 332, it was held that the right to attack an information by writ of habeas corpus is more limited than is permitted by motions to quash or in arrest, and may avail only when the offense charged does not constitute a crime by reason of the unconstitutionality of the statute invoked, or where there is a total failure to allege the crime under any statute; that inartificiality in pleading will not avail. To like effect is the case of In re Robinson, 73 Fla. 1068, 75-70 So.2d 604, wherein it was said that the writ of habeas corpus cannot be used as a substitute for a motion to quash, or a writ of error or an appeal. In that case it was held that where an information alleged that the defendant, being the owner of an automobile, did use and operate the same in the state and county more than fifteen days without paying the license tax required by law, that if the information was defective because it did not allege that the defendant's automobile was operated upon the public highways of the county, such defect would not render a proper conviction under it illegal, even though it may have *Page 142 
been erroneous and subject to reversal on writ of error. See also Bass v. Doolittle, 93 Fla. 993, 112 So. 2d 892.
Does the information in this wholly fail to charge a criminal offense under Sec. 7324, C. G. L., so as to nullify the judgment of conviction and authorize the petitioner's release on habeas corpus? We hardly think so. If the instrument set forth in the information can be construed to have had an apparent legal efficacy for injury to another, as a "writing obligatory," provided it had been genuine, then the petitioner is not entitled to an order of discharge; for in all other respects the information substantially follows the language of the statute. In King v. State, 43 Fla. 211, 31 So. 2d 254, this court held that:
"A mere brutum fulmen, on its fulmen, on its face utterly valueless, and of no binding force or efficacy for any purpose or harm, liability or injury to anyone, cannot be the subject of forgery. In order to be the subject of forgery the instrument forged must be upon its face, were it genuine, of some apparent legal efficacy for injury to another, or, as Mr. Wharton expresses it: "Should be one which would expose another to legal process.'
"Though the instrument forged purports upon its face to grant an estate in land for a term of more than two years, but is invalid and ineffectual as a lease for such term because it is witnessed by only one witness when the statute requires two to give it effectiveness as such, yet if the instrument, were it genuine, could be specifically enforced in equity as a contract for a lease, or if it was effective as a license to make entry upon the land described therein, so as to shield parties entering it from the charge of trespass, it is not an absolute nullity, but is effective for injury to another, and is, therefore, the subject of forgery."
In this connection, see also 12 Rawle C. L., 156-157; 26 C. J. 942. *Page 143 
And in Hawkins v. State, 28 Fla. 363, 9 So. 2d 652, it was held that an indictment charging forgery by the alteration of a written instrument need not allege that the order was presented to and delivered to the payee, or that he had it in his possession, nor that it was presented to, accepted or paid by the drawee, or that the payee received payment. It was also held that it is not necessary to the crime of forgery that injury should have resulted to anyone; the intent to defraud being the essence of the offense in this regard.
That the writing set forth in the information is addressed merely to "Buick Garage," does not make the information void. It is a matter of common knowledge that individuals and partnerships frequently carry on a business under names and styles of a general nature. Good pleading would probably have required that the information allege the name or names of the persons conducting business under the name and style of the "Buick Garage," the location or address of same, and the further fact that the defendant was indebted to the person or persons doing business under that name in a certain designated sum, but objections raising these defects should have been made by motion to quash; not by habeas corpus after conviction and sentence. These are defects such as a defendant can waive by failure to interpose seasonable and proper objections before going to trial. The allegation in the information that the offense was committed in Palm Beach County indicates that the Buick Garage was located in that county, and the allegation that the instrument was forged with the intent to defraud could not have been proven if it had not appeared from the evidence that there was some concern doing business under that name. There is a presumption of law in favor of the validity and regularity of the proceedings of a court which has jurisdiction of the parties and the subject matter whenever collaterally *Page 144 
attacked, and mere defects in pleading will not avail on such collateral attack. 15 Rawle C. L. 864, 875.
Nor does the failure of the writing to express the consideration for the promise to answer for the debt of another render it a void instrument. Our statute of frauds (Section 5779 C. G. L.) provides that no action shall be brought whereby to charge a defendant "upon any special promise to answer for the debt, default or miscarriage of another * * * unless the agreement or promise upon which action shall be brought, or some note or memorandum thereof, shall be in writing and signed by the party to be charged therewith or by some person by him thereunto lawfully authorized." Thus it appears that while our statute requires the promise of agreement to answer for another's debt, or some note memorandum thereof, to be in writing, it does not expressly require the consideration to be set forth in such writing. There is a divergence of authorities in the various jurisdictions in this country on this question, largely due, no doubt, to the differences in the various state statutes, but in 27 C. J. at page 282, it is said that, "It is held uniformly that the consideration need not be stated in the memorandum where the statute of frauds merely requires the 'promise or agreement' to be in writing." See also 25 Rawle C. L., 661-2, Sec. 296. There seems to be but one Florida case dealing directly with this question, to-wit, Forman v. Bigelow, 1 Fla. 281. While this case is an old one, it does not appear to have ever been overruled. It was held in that case that a "promise to pay the debt of another, made in writing and signed by the party to be bound, but without expressing the consideration on which the promise is founded, is sufficient, and is not within the statute of frauds of this State." The holding on this point in the cited case was referred to in Conroy v. Woodcock,53 Fla. 582, 43 So. 2d 693, with apparent approval, but with the added comment that whether the *Page 145 
same rule would apply to a promise to convey land, or whether it would apply when the memorandum undertakes to set out a consideration and leaves it indefinite and uncertain, needed not to be decided in that case.
Under the principle laid down in King v. State,supra, and the other authorities herein above cited, we cannot see our way clear to hold, especially on collateral attack in habeas corpus after conviction and judgment, that the paper writing described in the information utterly fails to show any "apparent legal efficacy for injury to another." Therefore it cannot be said that the information so wholly fails to charge any criminal offense under the laws of this State as to nullify the judgment of conviction and the commitment under which the petitioner is held in custody by the respondent and to authorize his discharge on habeas corpus.
It follows that the writ must be dismissed and the petitioner remanded to the custody of the respondent.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
                          ON RE-HEARING